Judgment reversed on the law and the facts and a new trial granted, costs to appellant to abide the event. In our opinion, the trial judge erred in his charge to the jury construing, at folios 324, 325, the ordinance requiring vehicles to keep to the right and as near the right-hand curb as possible, and on the question of contributory negligence, at folios 326, 327 and 332. Although no exception was taken to these parts of the charge, the errors were so serious and prejudicial that in the interest of justice there should be a new trial. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.